DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The specification is objected because of the following reasons:
In par. 0001: insert US Patent no. 10,608,126. 
Appropriate correction is required. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 9 & 19, line 2: delete “107” and insert --107--. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 4,927,770) in view of Peter et al. (WO 2009/094575).
Re claim 1, Swanson teaches, Fig. 2H, col. 3, 4th-5th pars. & col. 4, 2nd par., a solar cell comprising: 
-a P-type diffusion region (40) and a plurality of N-type diffusion regions (42); 
-a P-type metal contact (44) that is electrically coupled to the P-type diffusion regions (40); 
-an N-type metal contact (44 and 48) that is electrically coupled to the N-type diffusion regions and is directly over a P-type diffusion region (40);
-a first dielectric layer (46) over the P-type diffusion region (40) and N-type diffusion regions (42), the first dielectric layer (46) comprising contact holes that expose the N-type diffusion regions (42) but not the P-type diffusion region (40), the first dielectric layer (46) being configured to electrically isolate the P-type diffusion region from the N-type metal contact (44, 48), the N-type metal contact (44, 48) being electrically coupled to the N-type diffusion regions (42) through the contact holes; and 
-a second dielectric layer (34) that is disposed on the first dielectric layer (46) and between two adjacent contact holes of the first dielectric layer (46), 
wherein the N-type metal contact (44, 48) is disposed on the second dielectric layer (34). 

    PNG
    media_image1.png
    296
    610
    media_image1.png
    Greyscale

	Swanson does not teach at least one of the P-type diffusion and N-type diffusion regions comprises a polysilicon diffusion region. 
	Peter teaches “doped region 210 is formed using polysilicon” [0022]. 
	As taught by Peter, one of ordinary skill in the art would utilize and modify the above teaching to obtain at least one of the P-type diffusion and N-type diffusion regions comprises a polysilicon diffusion region, because it is recognized that polysilicon is known in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Peter in combination Swanson due to above reason. 
Re claim 9, Swanson/Peter does not explicitly teach the first and second dielectric layers (or the interlayer layer and the sacrificial layer) are configured to have a breakdown voltage greater than 1x107 V/cm.
  Swanson does teach silicon nitride 34 formed on silicon oxide 46 (Fig. 2H, col. 4, 1st-2nd pars.) (similar to 108 & 110 shown in Fig. 6 of the present invention, [0052]). 
7 V/cm, because breakdown voltage is depended on many variable parameters such as thickness of films, selected materials, and amount of applied voltage, etc. and the breakdown voltage is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited breakdown voltage through routine experimentation to achieve desired characteristics of the formed device.
 Re claim 10, Swanson teaches the solar cell is a backside contact solar cell (see abstract). 
Re claims 11 & 20, Swanson teaches, Figs. 2E-H, cols. 3, 4th-5th pars. & col. 4, 2nd par., a solar cell comprising:
-a plurality of diffusion regions of a first conductivity type (42) and a diffusion regions of a second conductivity type (40) on a backside of a solar cell; 
-a first metal contact (44 and 48) that is electrically coupled to the diffusion regions of the first conductivity type (42) and is directly over the diffusion region of the second conductivity type (40); 
-a second metal contact (44) that is electrically coupled to the diffusion region of the second conductivity type (40); 
-a first dielectric (46) over the diffusion regions of the first conductivity type (42) and the diffusion region of the second conductivity type (40), the first dielectric layer (46) comprising contact holes through which the first metal contact (44, 48) electrically couples to the diffusion regions of the first conductivity type (42), the first dielectric (46) being configured to electrically isolate the diffusion region of the second conductivity type (40) from the first metal contact (44, 48); and 

wherein the second dielectric layer (34) is located between two adjacent contact holes of the first dielectric layer (46),
wherein the first conductivity type is N-type (n doped) and the second conductivity type is P-type (p doped).  

    PNG
    media_image1.png
    296
    610
    media_image1.png
    Greyscale

Swanson does not teach at least one of the diffusion regions of the first conductivity type and the second conductivity type comprises polysilicon. 
	Peter teaches “doped region 210 is formed using polysilicon” [0022]. 
	As taught by Peter, one of ordinary skill in the art would utilize and modify the above teaching to obtain at least one of the P-type diffusion and N-type diffusion regions comprises a polysilicon diffusion region, because it is recognized that polysilicon is known in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Re claim 19, Swanson/Peter does not explicitly teach the first and second dielectric layers (or the interlayer layer and the sacrificial layer) are configured to have a breakdown voltage greater than 1x107 V/cm.
  Swanson does teach silicon nitride 34 formed on silicon oxide 46 (Fig. 2H, col. 4, 1st-2nd pars.) (similar to 108 & 110 shown in Fig. 6 of the present invention, [0052]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teaching as taught by Swanson to obtain the breakdown voltage that is greater than 1x107 V/cm, because breakdown voltage is depended on many variable parameters such as thickness of films, selected materials, and amount of applied voltage, etc. and the breakdown voltage is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited breakdown voltage through routine experimentation to achieve desired characteristics of the formed device.
4.	Claims 2-5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson as modified by Peter as applied to claim 1 above, and further in view of Woolf (US 2011/0299167).
The teachings of Swanson/Peter have been discussed above. 
Re claims 2-5, Swanson/Peter does not teach the first dielectric layer comprises a silicon nitride o amorphous silicon; the second dielectric layer comprises a transparent material or a semi-transparent material.  
Woolf teaches materials including amorphous silicon, silicon nitride, and transparent materials [0052]. 
In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Woolf in combination Swanson/Peter due to above reason. 
5.	Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson as modified by Peter as applied to claim 1 above, and further in view of Anderson (US 2006/0132028).
The teachings of Swanson/Peter have been discussed above. 
Re claims 2 & 16, Swanson does not teach the second dielectric layer comprises pigmented ink. 
	Anderson teaches the second dielectric layer/sacrificial layer comprises pigmented ink [0025].
	As taught by Anderson, one of ordinary skill in the art would utilize pigmented ink as material of the dielectric/sacrificial layer, because it has been held to be within the general skill of a worker in the art, with undue experimentation, to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teaching as taught by Anderson in combination with Swanson/Peter due to above reason.
Claims 7, 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson as modified by Peter as applied to claim 1 above, and further in view of Watanabe (US 2007/0077691).
The teachings of Swanson/Peter have been discussed above. 
Re claims 7 & 17, Swanson/Peter does not teach the second dielectric layer comprises polyimide. 
Watanabe teaches insulating film such as polyimide [0035]. 
As taught by Watanabe, one of ordinary skill in the art would utilize polyimide as material of the second dielectric layer/sacrificial layer, because polyimide is known and widely used in the art. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the teaching as taught by Watanabe in combination with Swanson/Watanabe due to above reason.
Re claims 8 & 18, in combination cited above, Watanabe teaches the second dielectric layer has a thickness greater than 500 Angstroms (e.g. 0.75-3 um) [0081]. 
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.9,831,359. Although the claims at issue are not identical, they are not patentably distinct from each other because they both require similar claimed features of a solar cell including N & P diffusion regions, metal contacts, first and second dielectric layers and an arrangement of claimed features. 

1. A solar cell comprising: 
a P-type diffusion region and a plurality of N-type diffusion regions, wherein at least one of the P-type diffusion region and N-type diffusion regions comprises a polysilicon diffusion region; 
a P-type metal contact that is electrically coupled to the P-type diffusion region; 
an N-type metal contact that is electrically coupled to the N-type diffusion regions and is directly over the P-type diffusion region; 
a first dielectric layer over the P-type diffusion region and the N-type diffusion regions, the first dielectric layer comprising contact holes that expose the N-type diffusion regions but not the P-type diffusion region, the first dielectric layer being configured to electrically isolate the P-type diffusion region from the N-type metal contact, the N-type metal contact being electrically coupled to the N-type diffusion regions through the contact holes; and 


1. A solar cell comprising: a P-type diffusion region and a plurality of N-type diffusion regions, wherein the P-type diffusion region touches at least one of the N-type diffusion regions; 

a P-type metal contact that is electrically coupled to the P-type diffusion region; an N-type metal contact that is electrically coupled to the N-type diffusion regions and is directly over the P-type diffusion region; 
a first dielectric layer over the P-type diffusion region and the N-type diffusion regions, the first dielectric layer comprising contact holes that expose the N-type diffusion regions but not the P-type diffusion region, the first dielectric layer being configured to electrically isolate the P-type diffusion region from the N-type metal contact, the N-type metal contact being electrically coupled to the N-type diffusion regions through the contact holes; and 



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/5/21